—Judgment unanimously affirmed. Memorandum: Defendant’s showup identification was not unduly suggestive (see generally, People v Duuvon, 77 NY2d 541). Because the showup identification was conducted within 30 minutes of the robbery and in a fair and nonsuggestive manner, it was appropriate in the interest of prompt identification (see, People v Adams, 53 NY2d 241, 249) and met the objective “that the police have reasonable assurances that they have arrested or detained the right person” (People v Duuvon, supra, at 545). Defendant has never asserted that his nonarrest detention, including transportation to the crime scene, constituted an unreasonable seizure (cf., People v Hicks, 68 NY2d 234, 242-243). (Appeal from Judgment of Supreme Court, Monroe *963County, Galloway, J. — Robbery, 2nd Degree.) Present — Green, J. P., Lawton, Hayes, Pigott, Jr., and Balio, JJ.